

Exhibit 10.1

 
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT, made and entered into this 24th day of April 2008 by and between
SIMCLAR, INC., a Florida corporation with its offices at 2230 West 77th Street,
Hialeah, Florida 33016 (the “Company”) and BARRY PARDON, RESIDING AT 580 N.W.
66TH Avenue, Plantation, Florida 33317 (the “Executive”)


WITNESSETH:


WHEREAS, the Company is engaged in the manufacture and assembly of
electro-mechanical and electronic components; and


WHEREAS, the Executive has been and continues to be employed by the Company; and


WHEREAS, the parties wish to enter into this agreement whereby Company shall
continue the employment of the Executive as President under the terms and
conditions herein contained.


NOW, THEREFORE, for good and valuable consideration receipt of which is hereby
acknowledged and in consideration of the covenants and promises contained
herein, the parties mutually agrees as follows:



 
1.
Employment. The Company hereby employs the Executive as its President, his
duties to be such as are customarily performed by persons employed in such
capacity. The Executive agrees to perform his duties in a competent and
expeditious manner and to devote his whole time, attention and best efforts in
acting as President and in promoting the best interests of the Company. The
Executive shall not knowingly do and shall exercise his best endeavours to
prevent being done, any act or thing which may in any way be prejudicial to the
Company. The Executive shall perform his duties under the direction of the
Chairman of the Board and Chief Executive Officer of the Company and in
conformity with all reasonable standards and policies established by the
Company, and shall not engage in any other business, directly or indirectly, and
shall not sell nor cause to be sold any other products, merchandise or services
of any other business. The Executive shall perform such services for the Company
and any of its subsidiaries and affiliates within such hours of work as may from
time to time reasonably be required of him and the Executive shall accept such
offices, positions, directorships and/or other responsibilities as the Company
may determine, all without being entitled to receive any additional remuneration
for work outside his normal hours and for such other positions.




 
2.
Term of Employment. The term of employment under the provisions of this
Agreement shall be for a period of two (2) years effective January 1, 2008 and
ending December 31, 2009 unless terminated sooner pursuant to the express
provisions hereof (the “Term”). Within 120 days of the expiration of this
Agreement, the Company will notify the Executive as to whether it intends to
negotiate a renewal of his employment and this Agreement.

 

 
3.
Remuneration.




 
(a)
During the Term, the Company will compensate the Executive for his services with
a base salary of One Hundred and Thirty Thousand ($147,000) Dollars per annum,
subject to deductions for withholding and Social Security and shall be paid in
accordance with the Company’s normal payroll procedures. The compensation shall
be deemed to include any fee or remuneration to which the Executive may
otherwise be entitled in respect of his holding any office, directorship or
other position with the Company or any of its subsidiaries or affiliates. The
Executive shall be entitled to life and health coverage and pension benefits
available and in effect for other executive employees of the Company.


 
 

--------------------------------------------------------------------------------

 



 
(b)
In addition to the base salary as provided in paragraph 3(a), the Company shall
pay the Executive an annual bonus. The amount of such annual bonus will be
determined entirely at the discretion of the Chairman and Chief Executive
Officer of the Company and will take account of the financial performance of the
Company in its most recent financial year and the performance of the Executive
in his role as President of the Company in the same period. Such bonus, if any,
shall be paid in cash no later than March 31st of each year.




 
4.
Expenses.




 
(a)
The Company shall furnish to the Executive a company automobile and the Company
shall pay all automobile and travel expenses incurred by the Executive relating
to the Company’s business.




 
(b)
The Company shall reimburse the Executive for reasonable expenses incurred by
him in or about the performance of his duties in furtherance of the Company’s
business, provided the Executive shall submit to the Company an expense report
including vouchers for the same in accordance with the Company’s expense
reimbursement policy.




 
5.
Termination. The Term shall terminate prior to December 31, 2009 upon the
happening of any of the following events:




 
(a)
Automatically and without notice from the Company upon the death of the
Executive.




 
(b)
Upon written notice from the Company to the Executive in the event that the
Executive becomes physically or mentally disabled, either totally or partially.




 
(c)
Upon written notice by the Company on grounds of conviction of a crime, failure
to carry out the policies of the Company, persistent absenteeism, felonious act
or other dishonest practice, non-performance of his responsibilities and
obligations to the Company, breach of the provisions of this Agreement, gross
misconduct or neglect, whether by commission or omission, conduct prejudicing or
tending to bring himself or the Company or its subsidiaries or affiliates into
contempt or disrepute, or any similar cause.

     

    Upon termination of employment hereunder, the Company shall not be required
to pay the Executive any severance pay, or any other sum except his salary, to
the date of such termination; provided, however, that upon termination of the
Executive only (i) through death of the Executive during the Term, or (ii) by
the Company without cause which shall be deemed a reason other than by
termination as per subparagraphs (b) and (c) of this section 5, then the Company
shall pay the Executive one year salary, as his salary is at such date of
termination, as severance pay.




 
6.
Non-Competition.




 
(a)
The Executive shall not at any time within a period of one year from the date of
termination of his employment hereunder for any reason whatsoever unless with
the prior written consent of the Company,




 
(i)
directly or indirectly, whether as principal, servant, agent or consultant,
canvass, solicit or entice or endeavour to entice away from the Company (which
term for purposes of this Section 6 means and includes any and all of the
Company’s subsidiaries of affiliates) any director, officer or employee of the
Company, or



 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
directly or indirectly, whether as principal, servant or agent or in any other
capacity whatsoever carry on or be engaged or interested in any business within
the United States and Mexico carrying on trade (“the trade”) as manufacturer,
assembler, designer, installer, developer, producer, dealer in, agent for or
distributor of electronic products and assemblies, such as but not limited to
conventional and moulded cables and wire harnesses and printed circuit-boards,
electro-mechanical assemblies and products, plastic insert and injection moulded
products, and other related services or products (collectively “Products”) of
the Company in competition with the Company, competition to mean those Products
then produced and marketed with customer as that term is used and defined
herein, provided, the Executive shall be entitled to invest and/or own up to 5%
of the equity of any such business; or




 
(iii)
directly or indirectly, whether as principal, servant or agent, solicit or seek
to obtain for himself or for any person, firm or corporation by whom he is
employed or with whom he is associated, the business of or act as principal,
servant or agent for, or directly or indirectly accept any benefit, whether in
money or otherwise from any business in connection with the trade conducted for
any person, firm or corporation, which either at the date of termination of his
employment or at any time during the 36 months immediately preceding such
termination, is or was a customer of the Company, provided that such restriction
applies only with respect to Products produced and marketed within such 36 month
period by the Company for that customer; and provided further:




 
(A)
for the purpose of this clause the expression “customer” shall be deemed to
include a prospective customer whose business was the subject of negotiation
with the Company or any of its subsidiaries or affiliates at any time within a
period of 12 months prior to the termination of the Executive, and

 

 
(B)
in the event the Executive, directly or indirectly, receives any benefit,
whether in money or otherwise as aforesaid, at or in respect of any time during
such non-compete period of one year he shall, without prejudice to any other
rights or remedies available to the Company, be bound forthwith to account for
and make payment to the Company in respect to such benefit, and




 
(C)
for the purpose of this clause the Executive acknowledges and agrees that where
multinational companies are customers of the Company the restrictions herein
contained shall have effect in relation to such
multinational companies in whatever country they are located.




 
(b)
Each of the foregoing obligations shall be deemed to be separate and severable
obligations and each said obligations shall be construed accordingly.




 
(c)
While the foregoing restrictions are considered by the parties to be reasonable
in all the circumstances, it is agreed that if any of such restrictions shall be
held to be void or ineffective for whatever reason but would be held to be valid
and effective if part of the wording thereof were deleted or the periods thereof
reduced or the area thereof reduced in scope, the said restrictions shall apply
with such modifications as may be necessary to make them valid and effective.



 
 

--------------------------------------------------------------------------------

 
 

  7. Restriction on Effect of Termination. The termination of this Agreement
howsoever arising shall not operate to affect such of the provisions hereof as
in accordance with their terms are expressed to operate or have effect
thereafter.

     

 
8.
Confidentiality.




 
(a)
The Executive shall not during the period of his employment hereunder, except in
the proper course of his duties, and shall not at any time and in any
circumstances after the termination thereof, divulge to any person whomsoever
and shall use his best efforts to prevent the publication or disclosure of any
secrets, trade secrets, confidential knowledge or information or any information
concerning the business, finances or affairs of the Company or of any of its
subsidiaries and affiliates or of any of their respective customers or clients
(including without prejudice to the foregoing generality the names and location
of customers, names or persons to contact within customer organization,
specifications of customer needs, specifications of products meeting customer
needs, cost and pricing policies, sources of supply of stocks and products and
other proprietary information) or any of their dealings or transactions which
may come or may come to his knowledge during or in the course of his employment,
except what is already in the public domain.

 

 
(b)
The Executive shall immediately upon termination of his employment hereunder for
whatsoever reason deliver up to the Company all price lists, lists of customers,
correspondence and other documents, papers and property belonging to the Company
or any of its subsidiaries or affiliates which may be have prepared by him or
may have come into this possession in the course of his employment hereunder and
shall not retain any copies thereof.




 
9.
Indemnity. The Company shall indemnify and hold harmless the Executive from and
against any and all claims, judgements, fines, penalties, liabilities , losses,
costs and expenses (including reasonable attorneys’ fees and costs) asserted
against or incurred by the Executive as a result of acts or omissions of the
Executive taken or made in the course of performing his duties for the Company
or by reason of the Executive acting or having acted as an officer of the
Company, to the maximum extent permitted by law, including Section 607.0850 of
the Florida Business Corporation Act (including the advancement of expense
provisions thereof); provided, however that such indemnity shall not apply to
acts or omissions of the Executive which constitute wilful misconduct, gross
negligence or which were intended by the Executive to personally benefit the
Executive, directly or indirectly, at the expense of the Company, unless the
matter which benefits the Executive was first fully disclosed to the board of
directors of the Company and approved by said board.

     

  10. Binding on Successors. The rights and obligations of the parties shall
inure to the benefit and shall be binding upon their successors and assigns.

     

  11. Waiver of Breach. The waiver by the Company or the Executive of a breach
by either party of any provision hereof shall not operate or be construed to
operate as a  waiver by either party of any subsequent breach of any other
provision hereof.

     

  12. Survival of Provisions. The provisions of Sections 6 and 8 shall survive
termination of employment of this Agreement. If any provision of this Agreement
is declared invalid by any court or other competent authority the remaining
provision of this Agreement shall not be affected thereby.


 
 

--------------------------------------------------------------------------------

 
 

  13. Entire Agreement.  This instrument contains the entire agreement of the
parties and may not be changed orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

     

  14. Governing Law.  This Agreement shall be governed by the Laws of the State
of Florida.

     

 
15.
Assignability.  This agreement and its rights and obligations may not be
assigned by the Executive. The Company may assign any of its rights and
obligations hereunder to a successor or surviving corporation resulting from a
merger, consolidation, sale of assets or stock, or other corporate
reorganization.







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by an appropriate officer and its corporate seal to be hereto
affixed, and the Executive has affixed his signature, all on the date and year
first above written.




ATTEST:
SIMCLAR, INC.
                   
/s/ Stephen P. Donnelly               
By /s/ Samuel J. Russell               
STEPHEN P DONNELLY, Secretary
SAMUEL J RUSSELL,
 
Chairman of the Board and chief
 
Executive Officer
   
WITNESS:
EXECUTIVE
               
/s/ Roxana Alvares
/s/ Barry Pardon
ROXANA ALVARES
BARRY PARDON



 
 

--------------------------------------------------------------------------------

 